
	

114 SRES 118 IS: Amending rule XXXI of the Standing Rules of the Senate, to provide for timely consideration of nominations.
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 118
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2015
			Mr. Merkley submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Amending rule XXXI of the Standing Rules of the Senate, to provide for timely consideration of
			 nominations.
	
	
 1.Timely consideration of nominationsRule XXXI of the Standing Rules of the Senate is amended— (1)by redesignating paragraphs 3 through 7 as paragraphs 4 through 8, respectively; and
 (2)by inserting after paragraph 2 the following:  3. (a)In this paragraph, the term covered nomination means a nomination other than a nomination—
 (1)of an individual to serve as a justice of the Supreme Court of the United States or as Chief Justice of the United States; or
 (2)to a position entitled to expedited procedures under S. Res. 116 (112th Congress). (b)Subject to subparagraph (c), if a covered nomination has been on the Executive Calendar for more than 14 calendar days, the covered nomination shall be eligible for expedited consideration in accordance with subparagraph (d).
 (c)(1)For a covered nomination described in clause (3), unless not less than 10 Senators have submitted written requests for the record that the covered nomination be considered by the full Senate in executive session before the end of the 14 calendar day period described in subparagraph (b)—
 (A)the nomination shall be deemed to be confirmed by the Senate; and (B)the Secretary shall send to the President a notification of the confirmation.
 (2)If not less than 10 Senators submit a written request in accordance with clause (1) with respect to a covered nomination described in clause (3), the covered nomination shall be eligible for expedited consideration in accordance with subparagraph (d).
 (3)A covered nomination described in this clause is a covered nomination other than the nomination of an individual—
 (A)to serve as a judge or justice appointed to hold office during good behavior; or (B)to a position at level I of the Executive Schedule under section 5312 of title 5, United States Code.
 (d)(1)The majority leader may provide notice that a covered nomination that is eligible for expedited consideration in accordance with this subparagraph shall be considered on an expedited basis.
 (2)Except as provided in clauses (3) and (4), 24 hours after the majority leader provides notice under clause (1) with respect to a covered nomination, the Senate shall proceed to executive session and begin consideration of the covered nomination.
 (3)Forty-eight hours after the majority leader provides notice under clause (1) with respect to a covered nomination to serve as a judge appointed to hold office during good behavior or a nomination to a position at level I of the Executive Schedule under section 5312 of title 5, United States Code, the Senate shall proceed to executive session and begin consideration of the nomination.
 (4)If the majority leader provides notice with respect to more than 1 covered nomination during any 24 hour period, the covered nominations shall be considered in accordance with clause (5) in the order in which notice was provided.
 (5)Notwithstanding rule XXII, expedited consideration of a covered nomination under this subparagraph, including consideration of any debatable motion or appeal in connection therewith—
 (A)shall be limited to 4 hours, evenly divided in the usual form, in the case of a nomination to serve as a judge of a circuit court of the United States or a nomination to a position at level I of the Executive Schedule under section 5312 of title 5, United States Code; and
 (B)shall be limited to 2 hours, evenly divided in the usual form, in the case of any other covered nomination..